Order entered November 29, 2022




                                  In The
                           Court of Appeals
                    Fifth District of Texas at Dallas

                            No. 05-21-00812-CV

                      SHAMELYA ETIER, Appellant

                                     V.

          SHAHNOOR CHISTI AND NAHID PARVIN, Appellees

              On Appeal from the County Court at Law No. 3
                          Dallas County, Texas
                  Trial Court Cause No. CC-21-03220-C

                                  ORDER

     Before the Court is appellees’ November 16, 2022 motion to substitute

counsel. We GRANT the motion. We DIRECT the Clerk of this Court to remove

Shayan Elahi with Elahi Law & Mediation Firm as counsel for appellees and

SUBSTITUTE Robert M. Clark with Eddleman & Clark in his place.

     Also before the Court is appellees’ November 16, 2022 motion for oral

argument and appellant’s response opposing the motion. We DENY the motion.

                                          /s/   BONNIE LEE GOLDSTEIN
                                                JUSTICE